—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered November 15, 1993, convicting defendant, after a jury trial, of robbery in the second degree, grand larceny in the third degree, and grand larceny in the fourth degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 12 years to life, Z1h to 7 years, and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s participation in the robbery was clearly established by evidence of his conduct before, during and after the crime (see, People v Davis, 186 AD2d 437, lv denied 81 NY2d 787). Evidence that, immediately prior to the crime, defendant and the codefendant engaged in conduct evincing a search for potential victims was properly admitted on the issue of intent and was a proper subject for comment by the prosecutor. The speedy trial motion was properly denied.
We perceive no abuse of sentencing discretion. We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Rubin, Kupferman, Ross and Tom, JJ.